DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakano et al. (PN 9,620,593).
Nakano et al. discloses, as shown in Figures, a semiconductor device comprising:
	a semiconductor substrate (5) of a first conductivity type (n+);
	a first semiconductor layer (8) of the first conductivity type (n-) provided on a front surface of the semiconductor substrate and having an impurity concentration that is lower than an impurity concentration of the semiconductor substrate;
	a second semiconductor layer (12) of a second conductivity type (p) provided on a first surface of the first semiconductor layer, opposite a second surface of the first semiconductor layer facing toward the semiconductor substrate;
	a first semiconductor region (14) of the first conductivity type (n+) selectively provided in the second semiconductor layer and having an impurity concentration that is higher than an impurity concentration of the semiconductor substrate;

	a gate electrode (23) provided in the trench, via a gate insulating film (22);
	a second semiconductor region (28) of the second conductivity type (p) selectively provided in the first semiconductor layer;
	a third semiconductor region (30) of the second conductivity type (p) selectively provided in the first semiconductor layer, the third semiconductor region contacting a bottom of the trench; and
	a fourth semiconductor region (33) of the second conductivity type (p) selectively provided in a surface layer on the first side of the first semiconductor layer, the fourth semiconductor region contacting the second semiconductor region, wherein
	a width of the fourth semiconductor region (33) narrower than a width of the second semiconductor region (28), and
	a width of the third semiconductor region (30) is narrower than a width of the trench.

Regarding claim 2, Nakano et al. discloses a width of a surface of the second semiconductor region  in contact with the fourth semiconductor region (at the top surface between 33 and 8) is narrower than a width of a surface of the second semiconductor region in contact with the first semiconductor layer (at the interface between 28 and 8).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art of Figure 15 in view of Takizawa (US 2017/0062556).
Applicant’s Admitted Prior Art of Figure 15 discloses a semiconductor device comprising:
	a semiconductor substrate (101) of a first conductivity type (n+);
	a first semiconductor layer (102,105) of the first conductivity type (n-) provided on a front surface of the semiconductor substrate and having an impurity concentration that is lower than an impurity concentration of the semiconductor substrate;
	a second semiconductor layer (106) of a second conductivity type (p) provided on a first surface of the first semiconductor layer, opposite a second surface of the first semiconductor layer facing toward the semiconductor substrate;
	a first semiconductor region (107) of the first conductivity type (n+) selectively provided in the second semiconductor layer and having an impurity concentration that is higher than an impurity concentration of the semiconductor substrate;
	a trench penetrating the first semiconductor region and the second semiconductor layer, and reaching the first semiconductor layer;
	a gate electrode (1010) provided in the trench, via a gate insulating film (109);
	a second semiconductor region (104a) of the second conductivity type selectively provided in the first semiconductor layer;

	a fourth semiconductor region (104b) of the second conductivity type (p) selectively provided in a surface layer on the first side of the first semiconductor layer, the fourth semiconductor region contacting the second semiconductor region, wherein
	a width of the third semiconductor region is narrower than a width of the trench.
Applicant’s Admitted Prior Art of Figure 15 does not disclose a width of the fourth semiconductor region is narrower than a width of the second semiconductor region.  However, Takizawa discloses a semiconductor device comprising a fourth semiconductor region (PC1) having a width narrower than a width of a second semiconductor region (PC2).  Note Figures of Takizawa.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the fourth semiconductor region of Applicant’s Admitted Prior Art of Figure 15 having a width that is narrower than a width of the second semiconductor region, such as taught by Takizawa in order to further improve the breakdown resistance, while reducing the ON resistance.

Regarding claim 2, Applicant’s Admitted Prior Art of Figure 15 and Takizawa disclose a width of a surface of the second semiconductor region  in contact with the fourth semiconductor region (at the interface between PC1 and PC2) is narrower than a width of a surface of the second semiconductor region in contact with the first semiconductor layer (at the interface between PC2 and EPN/EP).

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano (US 2011/0024831) in view of Takizawa (US 2017/0062556).
Nakano discloses a semiconductor device comprising:
	a semiconductor substrate (11) of a first conductivity type (n+);
	a first semiconductor layer (12) of the first conductivity type (n-) provided on a front surface of the semiconductor substrate and having an impurity concentration that is lower than an impurity concentration of the semiconductor substrate;
	a second semiconductor layer (132) of a second conductivity type (p) provided on a first surface of the first semiconductor layer, opposite a second surface of the first semiconductor layer facing toward the semiconductor substrate;
	a first semiconductor region (14) of the first conductivity type (n+) selectively provided in the second semiconductor layer and having an impurity concentration that is higher than an impurity concentration of the semiconductor substrate;
	a trench (3’) penetrating the first semiconductor region and the second semiconductor layer, and reaching the first semiconductor layer;
	a gate electrode (41) provided in the trench, via a gate insulating film (5);
	a second semiconductor region (a lower portion of 131) of the second conductivity type selectively provided in the first semiconductor layer;
	a third semiconductor region (15) of the second conductivity type (p) selectively provided in the first semiconductor layer, the third semiconductor region contacting a bottom of the trench; and

	a width of the third semiconductor region (15) is narrower than a width of the trench.
Nakano does not disclose a width of the fourth semiconductor region is narrower than a width of the second semiconductor region.  However, Takizawa discloses a semiconductor device comprising a fourth semiconductor region (PC1) having a width narrower than a width of a second semiconductor region (PC2).  Note Figures of Takizawa.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the fourth semiconductor region of Nakano having a width that is narrower than a width of the second semiconductor region, such as taught by Takizawa in order to further improve the breakdown resistance, while reducing the ON resistance.

Regarding claim 2, Nakano and Takizawa disclose a width of a surface of the second semiconductor region  in contact with the fourth semiconductor region (at the interface between PC1 and PC2) is narrower than a width of a surface of the second semiconductor region in contact with the first semiconductor layer (at the interface between PC2 and EPN/EP).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666. The examiner can normally be reached Monday - Friday: 7am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897